Citation Nr: 1826583	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-17 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas 


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for a low back disability.

2.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for a left leg disability.

3.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for a left ulnar nerve disability.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for a left leg disability, to include as secondary to a low back disability.

6.  Entitlement to service connection for a right leg disability, to include as secondary to a low back disability.

7.  Entitlement to service connection for a left foot disability, to include as secondary to a low back disability.

8.  Entitlement to service connection for right foot disability, to include as secondary to a low back disability.

9.  Entitlement to service connection for a left ulnar nerve injury.

10.  Entitlement to service connection for a hernia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1972 to October 1975. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified before a Veterans Law Judge (VLJ) at a January 2017 videoconference hearing and a transcript of this hearing is of record.  The law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal. 38 U.S.C. § 7107 (c) (2012); 38 C.F.R. § 20.707 (2017).  However, the VLJ who conducted the January 2017 Board hearing is no longer employed by the Board.  In March 2018, the Veteran and his representative were sent a letter notifying them that the VLJ who presided over the January 2017 hearing is no longer employed by the Board, and offering another hearing before a different VLJ.  The Veteran responded in March 2018 indicating that he did not desire another Board hearing, and wanted the Board to consider the case on the evidence of record.

The issues of entitlement to service connection for a low back disability, a left and right leg disability, a left and right foot disability, a left ulnar nerve disability, and a hernia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  August 1976, October 1980, and May 2002 RO decisions denied entitlement to service connection for a low back disability; the Veteran did not appeal or submit new and material evidence within one year of these decisions. 

2.  Evidence submitted since the RO's May 2002 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim of service connection for a low back disability.

3.  An October 1980 RO decision denied entitlement to service connection for a left leg disability; the Veteran did not appeal or submit new and material evidence within one year of the decision. 

4.  Evidence submitted since the RO's October 1980 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim of service connection for a left leg disability.

5.  A July 2002 RO decision denied entitlement to service connection for a left ulnar nerve disability; the Veteran did not appeal or submit new and material evidence within one year of the decision. 

6.  Evidence submitted since the RO's July 2002 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim of service connection for a left ulnar nerve disability.


CONCLUSIONS OF LAW

1.  The May 2002 RO decision that denied entitlement to service connection for a low back disability is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. § 20.1103 (2017). 

2.  New and material evidence has been received since the May 2002 RO decision, and the Veteran's claim for entitlement to service connection for a low back disability is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The October 1980 RO decision that denied entitlement to service connection for a left leg disability is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. § 20.1103 (2017). 

4.  New and material evidence has been received since the October 1980 RO decision, and the Veteran's claim for entitlement to service connection for a left leg disability is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

5.  The July 2002 RO decision that denied entitlement to service connection for a left ulnar nerve disability is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. § 20.1103 (2017). 

6.  New and material evidence has been received since the July 2002 RO decision, and the Veteran's claim for entitlement to service connection for a left ulnar nerve disability is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim for entitlement to service connection for a low back disability was previously denied in August 1976, October 1980, and May 2002 RO decisions.  His claim for a left leg disability was denied in an October 1980 RO decision and his claim for a left ulnar nerve disability was denied in a July 2002 RO decision. The Veteran did not perfect an appeal of these decisions and they became final.  The Veteran has attempted to reopen his claims for entitlement to service connection for a low back disability, a left leg disability, and a left ulnar nerve disability, but was denied in a September 2012 RO decision, which the Veteran has appealed.  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c) (2012).  However, 38 U.S.C. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decisionmakers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  

The Veteran testified at his January 2017 videoconference hearing providing new evidence of how he injured his low back, left leg, and left ulnar nerve in service.  This evidence is new and material.  Accordingly, the Veteran's prior claims are reopened.  The issues of entitlement to service connection for a low back disability, a left leg disability, and a left ulnar nerve disability are addressed in the Remand section below.  


ORDER

The application to reopen the claim of service connection for a low back disability is granted.  

The application to reopen the claim of service connection for a left leg disability is granted.  

The application to reopen the claim of service connection for a left ulnar nerve disability is granted.  


REMAND

The Veteran is seeking entitlement to service connection for a low back disability, a bilateral leg disability, a bilateral foot disability, a left ulnar nerve disability, and a hernia, all of which he has claimed are due to motor vehicle accidents in December 1974 and February 1975, during his period of active service.  

The Veteran has not been afforded VA examinations to address the etiology of his claimed disabilities, except for his low back disability, and that VA examination did not adequately address the relationship, if any, between the Veteran's current degenerative disc disease of the lumbar spine and his in-service accidents, but rather focused on a post-service incident.  Accordingly, on remand, the Veteran should be afforded VA examinations of his claimed disabilities.

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the Veteran for VA examinations of his low back, left and right leg, left and right foot, left ulnar nerve, and hernia.  

The examiner is asked to identify all current disabilities of the low back, legs, feet, and left arm, as well as any current hernia.  

For each identified disability, the examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's disability had onset in service or was caused by or otherwise related to the Veteran's active military service, to include as due to December 1974 and February 1975 motor vehicle accidents.  The examiner should also review the Veteran's post-service on-the-job accident in November 2000.  The examiner should also opine as to whether arthritis was manifest in the initial post-service year.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


